Citation Nr: 1224237	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  06-03 758	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a compensable evaluation for residuals of a gunshot wound (GSW) to the back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from March 1978 to October 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In February 2008, January 2010, and September 2010, the Board remanded the claim to the agency of original jurisdiction (AOJ) for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that the claim must once again be remanded to the AOJ for additional development.

VA has a duty to obtain relevant records in the custody of a Federal department or agency, including those from the Social Security Administration (SSA).  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).  At the most recent VA compensation examination in January 2012, it was noted that the Veteran is unemployed and receiving Social Security (presumably disability).  The examiner also noted that the Veteran had not worked after a laminectomy in 2005.

The United States Court of Appeals for Veterans Claims (Court) has indicated that obtaining SSA records has relevance in that the evidence may provide a more accurate medical history.  See, e.g., Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  In Golz v. Shinseki, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that not all SSA records must be sought-only those that are relevant to the Veteran's claim.  590 F.3d 1317, 1321 (Fed. Cir. 2010).  The Federal Circuit stated that relevant records for the purpose of § 5103A are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim.  Id.  

In the Veteran's case, it is not readily apparent if records from SSA would be relevant to his claim.  Notably, in February 2008, the Board denied the Veteran's petition to reopen a previously denied claim of service connection for lumbar disc disease.  Thus, evidence concerning the laminectomy would likely not be relevant.  However, the claim on appeal pertains to a GSW to the back, which is in the general area of the body for which the Veteran may have been awarded SSA disability.  Therefore, there may in fact be evidence in the SSA records that would be relevant to the Veteran's claim.  Consequently, the claim must be remanded to allow for the AOJ to request the Veteran's SSA records.

It appears that the Veteran may receive regular treatment at the VA Medical Center (VAMC) in Las Vegas, Nevada.  Updated treatment records should be obtained in light of the remand.

Accordingly, this case is REMANDED for the following actions:

1.  Obtain the Veteran's more recent treatment records (since April 2009) from the Las Vegas VAMC and associate the records with the claims folder.

2.  Request from SSA the records pertinent to the Veteran's claim for Social Security disability benefits and the medical records relied upon concerning that claim.  Follow the procedures outlined in 38 C.F.R. § 3.159(c)(2).  If records are received via digital disc, print out all of the records.

3.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

